Blackford, J. —
This was an indictment, which, on the defendant’s motion, was quashed by the Circuit Court.
The charge in the indictment is as follows: That the defendant, on, &c., at, &c., unlawfully sold to one James Wysong a quantity of spiritual liquors by retail, less than *452a quart, to-wit, one half-pint of spirituous liquors for five cents in money, he, the defendant, not being licensed to vend spiritual liquors by retail; contrary to the statute, &c.
A. J. Boone, for the state.
The only objection made to the indictment is, the use in it of the word spiritual instead of spirituous. That the grand jury, by the words spiritual liquors, meant spirituous liquors, there can be no doubt. The indictment, indeed, expressly says so; for, after charging the unlawful sale of spiritual liquors, it says, to-wit, one half-pint of spirituous liquors, &c. It has been held that an indictment charging that the defendant did feloniously stal, take, and carry away one watch, &c., was not bad merely because the word stal was used instead of the word steal. Wills v. The State, 4 Blackf, 457.
We think the objection made to the present indictment should have been overruled.
Per Curiam.
The judgment is reversed with costs. Cause remanded, &c.